Citation Nr: 1114266	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-36 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1956 to February 1959.  He also had subsequent period of active duty for training and inactive duty for training in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

In light of the Veteran's post-service medical record showing diagnosis of Meniere's syndrome; the fact that he is service-connected for bilateral hearing loss and tinnitus as related to acoustic trauma in service; and the fact that the VA examinations for these service-connected disabilities (in May 2004, March 2006, and March 2009 ) provide inadequate opinions for adjudication purposes regarding the Meniere's syndrome; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any Meniere's syndrome present during the period of this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).                             

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA examination by a physician with the appropriate expertise to determine the nature and etiology of any Meniere's syndrome present during the period of this claim.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the claims folders, the examiner should provide an opinion with respect to any Meniere's syndrome present during the period of this claim as to whether there is a 50 percent or better probability that the syndrome is etiologically related to the Veteran's active service or periods of active duty for training in the National Guard.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian.

The supporting rationale for all opinions expressed must be provided.

2.  The RO or the AMC should undertake any additional development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for Meniere's syndrome based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


